        Case 2:21-cr-00001-DLC Document 66 Filed 07/30/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                             CR 21–1–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 AARON CHARLES FOOTE,

              Defendant.


      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation Concerning Plea on July 15, 2021. (Doc. 60.) As neither party

objected, they are not entitled to de novo review of the record. 28 U.S.C.

§ 636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

Therefore, the Court reviews the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommends that the Court accept Defendant Aaron Charles

Foote’s guilty plea. Foote appeared before Judge DeSoto pursuant to Federal Rule

of Criminal Procedure 11 and entered a plea of guilty to one count of wire fraud, in

                                           1
        Case 2:21-cr-00001-DLC Document 66 Filed 07/30/21 Page 2 of 2



violation of 18 U.S.C. § 1343, and one count of identity theft, in violation of 18

U.S.C. § 1028a(A)(1). (See Doc. 60; sealed Doc. 1.)

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 60) IN FULL.

      IT IS FURTHER ORDERED that Aaron Charles Foote’s motion to change

plea (Doc. 48) is GRANTED, and Aaron Charles Foot is adjudged guilty as to one

count of wire fraud and one count of identity theft.

      DATED this 30th day of July, 2021.




                                          2
